Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 1 of 14




                                                                       EXHIBIT
                                                                                    exhibitsticker.com




                                                                         18
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 2 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 3 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 4 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 5 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 6 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 7 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 8 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 9 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 10 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 11 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 12 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 13 of 14
Case 1:19-cv-02594-RM-SKC Document 1-19 Filed 09/12/19 USDC Colorado Page 14 of 14
